
	
		I
		112th CONGRESS
		2d Session
		H. R. 6563
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2012
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 the Budget,
			 Armed Services,
			 Foreign Affairs,
			 the Judiciary,
			 Science, Space, and
			 Technology, and Education
			 and the Workforce, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Veterans Affairs to establish
		  a veterans jobs corps, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Jobs Corps Act of
			 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Veterans Jobs Corps.
					Sec. 3. Employment of veterans with the Federal
				Government.
					Sec. 4. Requirement that States recognize military experience
				of veterans when issuing licenses and credentials to veterans.
					Sec. 5. Support for job searches of veterans through one-stop
				centers.
					Sec. 6. State consideration of military training in granting
				certain State certifications and licenses as a condition on the receipt of
				funds for veterans employment and training.
					Sec. 7. Study on value and utility of a skill credential
				registry.
					Sec. 8. Minimum funding levels for disabled veterans' outreach
				program specialists and local veterans' employment representatives.
					Sec. 9. Off-base transition training.
					Sec. 10. Expansion of contracting goals and preferences of
				Department of Veterans Affairs to include small business concerns 100 percent
				but conditionally owned by veterans.
					Sec. 11. Modification of treatment under contracting goals and
				preferences of Department of Veterans Affairs for small businesses owned by
				veterans of small businesses after death of disabled veteran
				owners.
					Sec. 12. Treatment of businesses after deaths of
				servicemember-owners for purposes of Department of Veterans Affairs contracting
				goals and preferences.
					Sec. 13. Special rule for treatment under contracting goals and
				preferences of Department of Veterans Affairs of small business concerns
				licensed in community property States.
					Sec. 14. 100 percent continuous levy on payment to medicare
				providers and suppliers.
					Sec. 15. Extension of modified pension for certain veterans
				covered by medicaid plans for services furnished by nursing
				facilities.
					Sec. 16. Revocation or denial of passport in case of certain
				unpaid taxes.
					Sec. 17. Time for payment of corporate estimated
				taxes.
					Sec. 18. Scoring of budgetary effects.
				
			2.Veterans Jobs
			 Corps
			(a)Establishment
				(1)In
			 generalThe Secretary of Veterans Affairs shall, in cooperation
			 with the Attorney General, the Secretary of Agriculture, the Secretary of
			 Commerce, the Secretary of Homeland Security, the Secretary of the Interior,
			 and the Commanding General of the United States Army Corps of Engineers,
			 establish a veterans jobs corps to employ veterans—
					(A)in conservation,
			 resource management, and historic preservation projects on public lands and
			 maintenance and improvement projects for cemeteries under the jurisdiction of
			 the National Cemetery Administration; and
					(B)as firefighters
			 and law enforcement officers.
					(2)Advisory
			 inputThe Secretary of Defense and the Secretary of Labor may
			 provide the Secretary of Veterans Affairs with advice regarding the
			 establishment of the veterans jobs corps.
				(b)Conservation,
			 resource management, historic preservation, and cemetery maintenance and
			 improvement projects
				(1)In
			 generalAs part of the veterans jobs corps, the Secretary of
			 Veterans Affairs, the Secretary of Agriculture, the Secretary of Commerce, the
			 Secretary of the Interior, and the Commanding General of the United States Army
			 Corps of Engineers shall—
					(A)employ veterans to
			 carry out projects described in subsection (a)(1); or
					(B)award grants to,
			 or enter into contracts with, State governments, local governments, tribal
			 governments, or nongovernmental entities to employ veterans to carry out
			 projects described in subsection (a)(1).
					(2)PriorityIn
			 employing or awarding grants or contracts to employ veterans under this
			 subsection, the Secretary of Veterans Affairs, the Secretary of Agriculture,
			 the Secretary of Commerce, the Secretary of the Interior, and the Commanding
			 General of the United States Army Corps of Engineers shall give priority
			 towards the employment of veterans who served on active duty in the Armed
			 Forces on or after September 11, 2001.
				(3)CoordinationThe
			 Secretary of Veterans Affairs shall coordinate the activities of the Attorney
			 General, the Secretary of Agriculture, the Secretary of Commerce, the Secretary
			 of Homeland Security, the Secretary of the Interior, and the Commanding General
			 of the United States Army Corps of Engineers to employ veterans as part of the
			 veterans job corps.
				(4)Oversight of
			 projectsThe secretaries referred to in paragraph (1) and the
			 Commanding General of the United States Army Corps of Engineers shall each
			 provide oversight of the projects for which they employ veterans under
			 subparagraph (A) of such paragraph or award grants or enter into contracts
			 under subparagraph (B) of such paragraph.
				(c)First
			 responders
				(1)FirefightersAs
			 part of the veterans jobs corps, the Secretary of Homeland Security shall award
			 grants under section 34 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C. 2229a) to hire veterans as firefighters.
				(2)Law enforcement
			 officersAs part of the veterans jobs corps, the Attorney General
			 shall award grants under part Q of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as law
			 enforcement officers.
				(3)PriorityIn
			 awarding grants under this subsection to hire veterans, the Secretary of
			 Homeland Security and the Attorney General shall give priority to the hiring of
			 veterans who served on active duty in the Armed Forces on or after September
			 11, 2001.
				(d)Assistance
				(1)In
			 generalThe Secretary of Veterans Affairs may provide assistance
			 to the secretaries described in subsection (a), the Attorney General, and the
			 Commanding General of the United States Army Corps of Engineers to carry out
			 the veterans jobs corps. Such assistance may take the form of a transfer under
			 paragraph (2).
				(2)TransfersExcept
			 as otherwise provided in this subsection, of amounts appropriated or otherwise
			 made available to the Secretary of Veterans Affairs to carry out this section,
			 the Secretary of Veterans Affairs may transfer such amounts as the Secretary
			 considers appropriate to carry out the veterans jobs corps to the
			 following:
					(A)The Attorney
			 General.
					(B)The Secretary of
			 Agriculture.
					(C)The Secretary of
			 Commerce.
					(D)The Secretary of
			 Homeland Security.
					(E)The Secretary of
			 the Interior.
					(F)The Commanding
			 General of the United States Army Corps of Engineers.
					(3)Assistance for
			 conservation, resource management, historic preservation, and cemetery
			 maintenance and improvement projects
					(A)ApplicationIf
			 a secretary referred to in subsection (b)(1) or the Commanding General of the
			 United States Army Corps of Engineers seeks assistance under paragraph (1) to
			 employ a veteran to carry out a project under subparagraph (A) of subsection
			 (b)(1) or to award a grant or contract to carry out a project under
			 subparagraph (B) of such subsection, such secretary or the Commanding General
			 shall submit to the Secretary of Veterans Affairs an application therefor at
			 such time, in such manner, and containing such information as the Secretary of
			 Veterans Affairs may require.
					(B)SelectionThe
			 Secretary of Veterans Affairs shall, in consultation with the steering
			 committee established under subparagraph (C), award assistance under this
			 paragraph in accordance with such criteria as the steering committee
			 establishes.
					(C)Steering
			 committee
						(i)In
			 generalThe Secretary of Veterans Affairs shall establish a
			 steering committee—
							(I)to establish
			 selection criteria for the awarding of assistance under paragraph (1) to employ
			 a veteran to carry out a project under subparagraph (A) of subsection (b)(1) or
			 to award a grant or contract to carry out a project under subparagraph (B) of
			 such subsection; and
							(II)to provide the
			 Secretary of Veterans Affairs with advice on awarding assistance under this
			 subsection with respect to projects described in subsection (a)(1) and carrying
			 out the veterans jobs corps under subsection (b).
							(ii)CompositionThe
			 steering committee shall be composed of the following:
							(I)The Secretary of
			 Veterans Affairs.
							(II)The Secretary of
			 Agriculture.
							(III)The Secretary of
			 Commerce.
							(IV)The Secretary of
			 the Interior.
							(V)The Commanding
			 General of the United States Army Corps of Engineers.
							(iii)ChairpersonThe
			 chairperson of the steering committee shall be the Secretary of Veterans
			 Affairs.
						(iv)Advisory
			 inputThe Secretary of Defense and the Secretary of Labor may
			 provide advice to the steering committee.
						(4)Assistance for
			 first respondersNot more than 10 percent of amounts appropriated
			 or otherwise made available to the Secretary of Veterans Affairs to carry out
			 this section may be transferred to the Attorney General and the Secretary of
			 Homeland Security to employ veterans under subsection (c).
				(e)Reporting
			 frameworkThe Secretary of Veterans Affairs shall establish a
			 reporting framework to regularly monitor and evaluate the veterans jobs corps
			 to ensure proper oversight and accountability of the veterans jobs
			 corps.
			(f)OutreachThe
			 Secretary of Veterans Affairs shall, in consultation with the Secretary of
			 Labor, ensure that veterans employed under the veterans jobs corps are aware of
			 benefits and assistance available to them under laws administered by the
			 Secretary of Veterans Affairs and benefits and assistance available to them
			 under laws administered by the Secretary of Labor, particularly with respect to
			 education, training, and related benefits that might complement their
			 employment under the veterans jobs corps.
			(g)Authorization of
			 appropriations
				(1)In
			 generalThere is available without further appropriation to the
			 Secretary of Veterans Affairs to carry out this section, $1,000,000,000 for the
			 period of fiscal years 2012 through 2017.
				(2)LimitationOf
			 amounts made appropriated or otherwise made available to carry out this
			 section, not more than five percent may be spent to administer the veterans
			 jobs corps.
				(h)Veteran
			 definedIn this section, the term veteran has the
			 meaning given the term in section 101 of title 38, United States Code.
			3.Employment of
			 veterans with the Federal Government
			(a)In
			 generalSection 4214 of title
			 38, United States Code, is amended—
				(1)in subsection (b),
			 by adding at the end the following:
					
						(4)(A)The requirement under
				this section is in addition to the appointment of qualified covered veterans
				under the authority under paragraph (1) by the Department of Veterans Affairs
				and the Department of Defense.
							(B)The head of each agency, in
				consultation with the Director of the Office of Personnel Management, shall
				develop a plan for exercising the authority under paragraph (1) during the
				five-year period beginning on the date of enactment of the
				Careers for Veterans Act of
				2012.
							(C)The Director of the Office of
				Personnel Management shall ensure that under the plans developed under
				subparagraph (B) agencies shall appoint to existing vacancies not fewer than
				10,000 qualified covered veterans during the five-year period beginning on the
				date of enactment of the Careers for Veterans
				Act of
				2012.
							;
				(2)in subsection (d),
			 in the third sentence, by inserting (including, during the 5-year period
			 beginning on the date of enactment of the Careers for Veterans Act of 2012, the
			 development and implementation by each agency of the plan required under
			 subsection (b)(4), which shall include information regarding the grade or pay
			 level of appointments by the agency under the plan and whether the appointments
			 are, or are converted to, career or career-conditional appointments)
			 after subsection (b) of this section; and
				(3)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter before subparagraph (A), by striking to the Congress
			 and inserting to the appropriate committees of Congress;
			 and
						(ii)in
			 subparagraph (A), by inserting (including, during the 5-year period
			 beginning on the date of enactment of the Careers for Veterans Act of 2012, the
			 development and implementation by the agency of the plan required under
			 subsection (b)(4), which shall include information regarding the grade or pay
			 level of appointments by the agency under the plan and whether the appointments
			 are, or are converted to, permanent appointments) before the period;
			 and
						(B)by adding at the
			 end the following new paragraph:
						
							(3)In this subsection, the term
				appropriate committees of Congress means—
								(A)the Committee on Veterans' Affairs and
				the Committee on Homeland Security and Governmental Affairs of the Senate;
				and
								(B)the Committee on Veterans' Affairs and
				the Committee on Oversight and Government Reform of the House of
				Representatives.
								.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Personnel Management shall submit to the appropriate committees
			 of Congress (as defined under section 4214(e)(3) of title 38, United States
			 Code, as amended by subsection (a)) regarding the development of a plan to
			 carry out the amendments made by subsection (a).
			4.Requirement that
			 States recognize military experience of veterans when issuing licenses and
			 credentials to veterans
			(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(9)(A)As a condition of a grant or contract under
				which funds are made available to a State under subsection (b)(5) in order to
				carry out section 4103A or 4104 of this title, the State shall—
							(i)establish a program under which the State
				administers an examination to each veteran seeking a license or credential
				issued by the State and issues such license or credential to such veteran
				without requiring such veteran to undergo any training or apprenticeship if the
				veteran—
								(I)receives a satisfactory score on completion
				of such examination, as determined by the State; and
								(II)has not less than 10 years of
				experience in a military occupational specialty that, as determined by the
				State, is similar to a civilian occupation for which such license or credential
				is required by the State; and
								(ii)submit each year to the Secretary a
				report on the exams administered under clause (i) during the most recently
				completed 12-month period that includes, for the period covered by the report
				the number of veterans who completed an exam administered by the State under
				clause (i) and a description of the results of such exams, disaggregated by
				occupational field.
							(B)Not less frequently than once each year,
				the Secretary shall submit to Congress and the Secretary of Defense a report
				summarizing the information received by the Secretary under subparagraph
				(A)(ii).
						.
			(b)Effective
			 date
				(1)ExamsSubparagraph
			 (A) of section 4102A(c)(9) of such title, as added by subsection (a), shall
			 take effect on the date that is one year after the date of the enactment of
			 this Act and shall apply with respect to grants and contracts described in such
			 subparagraph awarded after such date.
				(2)ReportsSubparagraph
			 (B) of section 4102A(c)(9), as added by subsection (a), shall take effect on
			 the date that is one year after the date of the enactment of this Act and the
			 Secretary of Labor shall submit the first report under such subparagraph not
			 later than two years after the date of the enactment of this Act.
				5.Support for job
			 searches of veterans through one-stop centers
			(a)Furnishing of
			 list of Internet resourcesNot later than 30 days after the date
			 of the enactment of this Act, the Secretary of Labor shall furnish each
			 one-stop center with a list of all Internet websites and applications that the
			 Secretary has identified as beneficial for veterans in pursuit of employment to
			 their pursuit.
			(b)Identification
			 of additional resourcesThe Secretary shall coordinate with
			 public and private sector entities to identify Internet websites and
			 applications not already included in a list furnished under subsection (a)
			 that—
				(1)match veterans
			 seeking employment with available jobs based on the skills the veterans
			 acquired as members of the Armed Forces; and
				(2)allow employers to
			 post information about available jobs.
				(c)SupplementsThe
			 Secretary of Labor shall furnish each one-stop center with a list of Internet
			 websites and applications identified under subsection (b).
			(d)ReportNot
			 later than 455 days after the date of the enactment of this Act, the Secretary
			 of Labor shall submit to the appropriate committees of Congress a report on the
			 use of the Internet websites and applications identified under subsection (b)
			 for the benefit of veterans in pursuit of employment.
			(e)DefinitionsIn
			 this section:
				(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
					(A)the Committee on
			 Veterans' Affairs and the Committee on Health, Education, Labor, and Pensions
			 of the Senate; and
					(B)the Committee on
			 Veterans' Affairs and the Committee on Education and the Workforce of the House
			 of Representatives.
					(2)One-stop
			 centerThe term one-stop center means a center
			 described in section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2864(c)).
				6.State
			 consideration of military training in granting certain State certifications and
			 licenses as a condition on the receipt of funds for veterans employment and
			 training
			(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, as amended by section 4, is further amended by
			 adding at the end the following:
				
					(10)(A)As a condition of a
				grant or contract under which funds are made available to a State in order to
				carry out section 4103A or 4104 of this title for any program year, the
				Secretary shall require the State—
							(i)to demonstrate that when the State
				approves or denies a certification or license described in subparagraph (B) for
				a veteran the State takes into consideration any training received or
				experience gained by the veteran while serving on active duty in the Armed
				Forces; and
							(ii)to disclose to the Secretary in
				writing the following:
								(I)Criteria applicants must satisfy to
				receive a certification or license described in subparagraph (B) by the
				State.
								(II)A description of the standard
				practices of the State for evaluating training received by veterans while
				serving on active duty in the Armed Forces and evaluating the documented work
				experience of such veterans during such service for purposes of approving or
				denying a certification or license described in subparagraph (B).
								(III)Identification of areas in which
				training and experience described in subclause (II) fails to meet criteria
				described in subclause (I).”
								(B)A
				certification or license described in this subparagraph is any of the following
				that is issued or awarded by a State:
							(i)A license to be a State tested nursing
				assistant or a certified nursing assistant.
							(ii)A commercial driver’s license.
							(iii)An emergency medical technician
				license EMT–B or EMT–I.
							(iv)An emergency medical
				technician–paramedic license.
							(C)The Secretary shall share the
				information the Secretary receives under subparagraph (A)(ii) with the
				Secretary of Defense to help the Secretary of Defense improve training for
				military occupational specialties so that individuals who receive such training
				are able to receive a certification or license described in subparagraph (B)
				from a State.
						(D)The Secretary of Defense shall provide
				technical assistance and guidance to States on the training members of the
				Armed Forces receive for military occupational specialties so that States can
				make informed decisions with respect to certifying and licensing
				veterans.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to the first program year that begins on or after the date that is one
			 year after the date of the enactment of this Act and each program year
			 thereafter.
			(c)Modification of
			 training programs for military occupational specialtiesThe
			 Secretary of Defense shall work with certification and licensing organizations
			 and the Secretary of Labor to identify commonalities between military
			 occupational specialties and civilian occupations and may revise the training
			 programs for military occupational specialties so that members of the Armed
			 Forces who complete such training programs develop the skills required for
			 certification or licensing in civilian occupations that are similar to the
			 military occupational specialties for which they were trained in the Armed
			 Forces.
			7.Study on value
			 and utility of a skill credential registry
			(a)Feasibility
			 studyThe Secretary of Labor and the Secretary of Education, in
			 consultation with Secretary of Commerce, shall jointly conduct a study to
			 determine the value and utility of a registry of recognized postsecondary
			 credentials valued by employers, individuals, providers of education and
			 training, economic development professionals, State and local officials, and
			 other relevant stakeholders.
			(b)ContentsThe
			 study in subsection (a) shall address, at a minimum, the following:
				(1)The type of
			 organization, or consortium of organizations, that should manage or operate
			 such a registry.
				(2)The administration
			 of such a registry, especially how such administration would be supported with
			 non-Federal funds.
				(3)How such a
			 registry would be maintained and kept current so as to be of greatest
			 value.
				(4)How the quality
			 and integrity of the credentials cataloged in such a registry would be ensured,
			 so as to be of the greatest value.
				(5)How the contents
			 of such a registry could inform the provision of education and training
			 services through Federal education and workforce development programs.
				(6)How such a
			 registry would be marketed and utilized so as to be of greatest value.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Labor and the Secretary of Education shall jointly submit to the Committee
			 on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and the Workforce of the House of Representatives a report on the
			 results of the study conducted under subsection (a).
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Labor and the Secretary of Education $250,000 to conduct the study
			 required by subsection (a).
			(e)DefinitionsIn
			 this section:
				(1)Industry-recognizedThe
			 term industry-recognized, used with respect to a credential, means
			 a credential that—
					(A)is sought or
			 accepted by employers within the industry sector involved as recognized,
			 preferred, or required for recruitment, screening, hiring, or
			 advancement;
					(B)is endorsed by a
			 recognized trade or professional association or organization, representing a
			 significant part of the industry sector; and
					(C)is a nationally
			 portable credential, meaning a credential that is sought or accepted, across
			 multiple States, as described in subparagraph (A).
					(2)Recognized
			 postsecondary credentialThe term recognized postsecondary
			 credential means a credential consisting of an industry-recognized
			 credential for postsecondary training, a certificate that meets the
			 requirements of subparagraphs (A) and (C) of paragraph (1) for postsecondary
			 training, a certificate of completion of a postsecondary apprenticeship through
			 a program described in Section 122(a)(2)(B) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2842(a)(2)(B)), or an associate degree or baccalaureate degree
			 awarded by an institution of higher education (as defined in section 101(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1001 (a))).
				8.Minimum funding levels
			 for disabled veterans' outreach program specialists and local veterans'
			 employment representatives
			(a)In
			 generalClause (iii) of
			 section 4102A(c)(2)(B) of title 38, United States Code, is amended to read as
			 follows:
				
					(iii)(I)In carrying out this paragraph, the
				Secretary shall establish minimum funding levels and hold-harmless criteria for
				States.
						(II)Except as provided in subclause (III), at a
				minimum, the minimum funding levels established under subclause (I) shall
				ensure that each State receives sufficient funding to support at least one
				disabled veterans' outreach program specialist appointed under section
				4103A(a)(1) of this title and one local veterans' employment representative
				assigned under section 4104(b) of this title per 5,000 square miles of service
				delivery area within the State.
						(III)In determining minimum funding levels under
				subclause (II), the Secretary may exclude consideration of counties with a
				population density of less than one person per square
				mile.
						.
			(b)Report
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Labor shall submit to Congress a report on the
			 effect of the amendment made by subsection (a) on veterans who reside in highly
			 rural areas.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description of
			 the effect of the amendment made by subsection (a) on veterans who reside in
			 highly rural areas.
					(B)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate to improve the provision of contracts and grants under
			 section 4102A(b)(5) of such title to meet the needs of veterans who reside in
			 highly rural areas and are eligible for services furnished under chapter 41 of
			 such title.
					(3)Highly rural
			 definedIn this subsection, the term highly rural,
			 in the case of an area, means that the area consists of a county or counties
			 having a population of less than seven persons per square mile.
				9.Off-base
			 transition training
			(a)Provision of
			 off-Base transition trainingDuring the three-year period beginning on
			 the date of the enactment of this Act, the Secretary of Labor shall provide the
			 Transition Assistance Program under section 1144 of title 10, United States
			 Code, to eligible individuals at locations other than military installations in
			 not less than three and not more than five States selected by the
			 Secretary.
			(b)Selection of
			 locationsIn selecting States in which to carry out the training
			 under subsection (a), the Secretary shall select the States with the highest
			 rates of veteran unemployment. The Secretary shall provide such training to
			 veterans at a sufficient number of locations within the selected States to meet
			 the need. The Secretary shall select such locations to facilitate access by
			 participants and may not select any location on a military installation other
			 than a National Guard or reserve facility that is not located on an active duty
			 military installation.
			(c)Eligible
			 individualsFor purposes of this section, an eligible individual
			 is a veteran or the spouse of a veteran.
			(d)Inclusion of
			 information about veterans benefitsThe Secretary shall ensure
			 that the training provided under subsection (a) generally follows the content
			 of the Transition Assistance Program under section 1144 of title 10, United
			 States Code.
			(e)Integrating
			 subject matter expertsThe
			 Secretary of Labor shall include in any contract entered into pursuant to
			 section 1144 of title 10, United States Code, or section 4113 of title 38,
			 United States Code, a requirement to include experts in subject matters
			 relating to human resources practices, including resume writing, interviewing
			 and job searching skills, and the provision of information about post-secondary
			 education.
			(f)Annual
			 reportNot later than March 1 of any year during which the
			 Secretary provides training under subsection (a), the Secretary shall submit to
			 Congress a report on the provision of such training.
			(g)Comptroller
			 General reportNot later than 180 days after the termination of
			 the three-year period described in subsection (a), the Comptroller General of
			 the United States shall submit to Congress a report on the training provided
			 under such subsection. The report shall include the evaluation of the
			 Comptroller General regarding the feasibility of carrying out off-base
			 transition training at locations nationwide.
			10.Expansion of
			 contracting goals and preferences of Department of Veterans Affairs to include
			 small business concerns 100 percent but conditionally owned by
			 veteransSection 8127(l) of
			 title 38, United States Code, is amended—
			(1)in paragraph (2),
			 by inserting unconditionally before owned by each
			 place it appears; and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)The term
				unconditionally owned includes, with respect to ownership of a
				small business concern, conditional ownership of such small business concern if
				such business concern is 100 percent owned by one or more
				veterans.
					.
			11.Modification of
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs for small businesses owned by veterans of small businesses after death
			 of disabled veteran owners
			(a)In
			 generalSection 8127(h) of
			 title 38, United States Code, is amended—
				(1)in paragraph (3),
			 by striking rated as and all that follows through
			 disability. and inserting a period; and
				(2)in paragraph (2),
			 by amending subparagraph (C) to read as follows:
					
						(C)The date that—
							(i)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as 100 percent disabling
				or who dies as a result of a service-connected disability, is 10 years after
				the date of the veteran's death; or
							(ii)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as less than 100 percent
				disabling who does not die as a result of a service-connected disability, is
				three years after the date of the veteran's
				death.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act and shall
			 apply with respect to contracts awarded on or after such date.
			12.Treatment of
			 businesses after deaths of servicemember-owners for purposes of Department of
			 Veterans Affairs contracting goals and preferences
			(a)In
			 generalSection 8127 of title 38, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and
				(2)by inserting after
			 subsection (h) the following new subsection (i):
					
						(i)Treatment of
				businesses after death of servicemember-Owner(1)If a member of the Armed
				Forces owns at least 51 percent of a small business concern and such member is
				killed in line of duty in the active military, naval, or air service, the
				surviving spouse or dependent of such member who acquires such ownership rights
				in such small business concern shall, for the period described in paragraph
				(2), be treated as if the surviving spouse or dependent were a veteran with a
				service-connected disability for purposes of determining the status of the
				small business concern as a small business concern owned and controlled by
				veterans for purposes of contracting goals and preferences under this
				section.
							(2)The period referred to in paragraph
				(1) is the period beginning on the date on which the member of the Armed Forces
				dies and ending on the date as follows:
								(A)In the case of a surviving spouse, the
				earliest of the following dates:
									(i)The date on which the surviving
				spouse remarries.
									(ii)The date on which the surviving
				spouse relinquishes an ownership interest in the small business concern and no
				longer owns at least 51 percent of such small business concern.
									(iii)The date that is ten years after
				the date of the member's death.
									(B)In the case of a dependent who is not
				a spouse, the earliest of the following dates:
									(i)The date on which the surviving
				dependant relinquishes an ownership interest in the small business concern and
				no longer owns at least 51 percent of such small business concern.
									(ii)The date that is ten years after
				the date of the member's
				death.
									.
				(b)Effective
			 dateSubsection (i) of section 8127 of such title, as added by
			 subsection (a), shall take effect on the date of the enactment of this Act and
			 shall apply with respect to the deaths of members of the Armed Forces occurring
			 on or after such date.
			13.Special rule for
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs of small business concerns licensed in community property
			 StatesSection 8127 of title
			 38, United States Code, as amended by section 12, is further amended by adding
			 at the end the following new subsection:
			
				(n)Special rule for
				community property StatesWhenever the Secretary assesses, for
				purposes of this section, the degree of ownership by an individual of a small
				business concern licensed in a community property State, the Secretary shall
				also assess what that degree of ownership would be if such small business
				concern had been licensed in a State other than a community property State. If
				the Secretary determines that such individual would have had a greater degree
				of ownership of the small business concern had such small business concern been
				licensed in a State other than a community property State, the Secretary shall
				treat, for purposes of this section, such small business concern as if it had
				been licensed in a State other than a community property
				State.
				.
		14.100 percent
			 continuous levy on payment to medicare providers and suppliersParagraph (3) of section 6331(h) of the
			 Internal Revenue Code of 1986 is amended by striking the period at the end and
			 inserting , or, with respect to payments made on or after the date which
			 is 180 days after the date of the enactment of the
			 Veterans Jobs Corps Act of
			 2012, to a Medicare provider or supplier under title XVIII of the
			 Social Security Act..
		15.Extension of
			 modified pension for certain veterans covered by medicaid plans for services
			 furnished by nursing facilitiesSection 5503(d)(7) of title 38, United
			 States Code, is amended by striking September 30, 2016 and
			 inserting March 31, 2017.
		16.Revocation or denial of passport in case of
			 certain unpaid taxes
			(a)In generalSubchapter D of chapter 75 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					7345.Revocation or denial of passport in case of
				certain tax delinquencies
						(a)In generalIf the Secretary receives certification by
				the Commissioner of Internal Revenue that any individual has a seriously
				delinquent tax debt in an amount in excess of $50,000, the Secretary shall
				transmit such certification to the Secretary of State for action with respect
				to denial, revocation, or limitation of a passport pursuant to section 16(d) of
				the Veterans Jobs Corps Act of
				2012.
						(b)Seriously delinquent tax debtFor purposes of this section, the term
				seriously delinquent tax debt means an outstanding debt under this
				title for which a notice of lien has been filed in public records pursuant to
				section 6323 or a notice of levy has been filed pursuant to section 6331,
				except that such term does not include—
							(1)a debt that is being paid in a timely
				manner pursuant to an agreement under section 6159 or 7122, and
							(2)a debt with respect to which collection is
				suspended because a collection due process hearing under section 6330, or
				relief under subsection (b), (c), or (f) of section 6015, is requested or
				pending.
							(c)Adjustment for inflationIn the case of a calendar year beginning
				after 2012, the dollar amount in subsection (a) shall be increased by an amount
				equal to—
							(1)such dollar amount, multiplied by
							(2)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year, determined by substituting
				calendar year 2011 for calendar year 1992 in
				subparagraph (B) thereof.
							If any amount as adjusted under the
				preceding sentence is not a multiple of $1,000, such amount shall be rounded to
				the next highest multiple of
				$1,000..
			(b)Clerical amendmentThe table of sections for subchapter D of
			 chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
				
					
						Sec. 7345. Revocation
				or denial of passport in case of certain tax
				delinquencies.
					
					.
			(c)Authority for information sharing
				(1)In generalSubsection (l) of section 6103 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(23)Disclosure of return information to
				Department of State for purposes of passport revocation under section
				7345
							(A)In generalThe Secretary shall, upon receiving a
				certification described in section 7345, disclose to the Secretary of State
				return information with respect to a taxpayer who has a seriously delinquent
				tax debt described in such section. Such return information shall be limited
				to—
								(i)the taxpayer identity information with
				respect to such taxpayer, and
								(ii)the amount of such seriously delinquent tax
				debt.
								(B)Restriction on disclosureReturn information disclosed under
				subparagraph (A) may be used by officers and employees of the Department of
				State for the purposes of, and to the extent necessary in, carrying out the
				requirements of section 16(d) of the Veterans
				Jobs Corps Act of
				2012.
							.
				(2)Conforming amendmentParagraph (4) of section 6103(p) of such
			 Code is amended by striking or (22) each place it appears in
			 subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting
			 (22), or (23).
				(d)Authority To deny or revoke
			 passport
				(1)Denial
					(A)In generalExcept as provided under subparagraph (B),
			 upon receiving a certification described in section 7345 of the Internal
			 Revenue Code of 1986 from the Secretary of the Treasury, the Secretary of State
			 may not issue a passport to any individual who has a seriously delinquent tax
			 debt described in such section.
					(B)Emergency and humanitarian
			 situationsNotwithstanding
			 subparagraph (A), the Secretary of State may issue a passport, in emergency
			 circumstances or for humanitarian reasons, to an individual described in
			 subparagraph (A).
					(2)Revocation
					(A)In generalThe Secretary of State may revoke a
			 passport previously issued to any individual described in paragraph
			 (1)(A).
					(B)Limitation for return to united
			 statesIf the Secretary of
			 State decides to revoke a passport under subparagraph (A), the Secretary of
			 State, before revocation, may—
						(i)limit a previously issued passport only for
			 return travel to the United States; or
						(ii)issue a limited passport that only permits
			 return travel to the United States.
						(3)Hold
			 harmlessThe Secretary of the Treasury and the Secretary of State
			 shall not be liable to an individual for any action with respect to a
			 certification by the Commissioner of Internal Revenue under section 7345 of the
			 Internal Revenue Code of 1986.
				(e)Revocation or denial of passport in case of
			 individual without social security account number
				(1)Denial
					(A)In generalExcept as provided under subparagraph (B),
			 upon receiving an application for a passport from an individual that
			 either—
						(i)does not include the social security
			 account number issued to that individual, or
						(ii)includes an incorrect or invalid social
			 security number willfully, intentionally, negligently, or recklessly provided
			 by such individual,
						the
			 Secretary of State is authorized to deny such application and is authorized to
			 not issue a passport to the individual.(B)Emergency and humanitarian
			 situationsNotwithstanding
			 subparagraph (A), the Secretary of State may issue a passport, in emergency
			 circumstances or for humanitarian reasons, to an individual described in
			 subparagraph (A).
					(2)Revocation
					(A)In generalThe Secretary of State may revoke a
			 passport previously issued to any individual described in paragraph
			 (1)(A).
					(B)Limitation for return to United
			 StatesIf the Secretary of
			 State decides to revoke a passport under subparagraph (A), the Secretary of
			 State, before revocation, may—
						(i)limit a previously issued passport only for
			 return travel to the United States; or
						(ii)issue a limited passport that only permits
			 return travel to the United States.
						(f)Effective
			 dateThe provisions of, and
			 amendments made by, this section shall take effect on January 1, 2013.
			17.Time for payment
			 of corporate estimated taxesNotwithstanding section 6655 of the Internal
			 Revenue Code of 1986, in the case of a corporation with assets of not less than
			 $1,000,000,000 (determined as of the end of the preceding taxable year)—
			(1)the amount of any
			 required installment of corporate estimated tax which is otherwise due in July,
			 August, or September of 2013 shall be increased by 0.25 percent of such amount
			 (determined without regard to any increase in such amount not contained in such
			 Code);
			(2)the amount of any
			 required installment of corporate estimated tax which is otherwise due in July,
			 August, or September of 2017 shall be increased by 0.50 percent of such amount
			 (determined without regard to any increase in such amount not contained in such
			 Code); and
			(3)the amount of the
			 next required installment after an installment referred to in paragraph (1) or
			 (2) shall be appropriately reduced to reflect the amount of the increase by
			 reason of such paragraph.
			18.Scoring of
			 budgetary effectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
